  Case 1:19-cv-01320-CFC Document 3 Filed 07/29/19 Page 1 of 1 PageID #: 25




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 RICHARD SCARANTINO, Individually and             )
 On Behalf of All Others Similarly Situated,      )
                                                  )
                        Plaintiff,                )   Case No. 1:19-cv-01320-CFC
                                                  )
        v.                                        )
                                                  )
 BARNES & NOBLE, INC., LEONARD                    )
 RIGGIO, GEORGE CAMPBELL JR.,                     )
 MARK D. CARLETON, SCOTT S.                       )
 COWEN, WILLIAM T. DILLARD II, AL                 )
 FERRARA, PAUL B. GUENTHER,                       )
 PATRICIA L. HIGGINS, IRWIN D. SIMON,             )
 KIMBERLY A. VAN DER ZON,                         )
 CHAPTERS HOLDCO INC., and                        )
 CHAPTERS MERGER SUB INC.,                        )
                                                  )
                        Defendants.               )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Richard

Scarantino (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

with prejudice as to Plaintiff only, and without prejudice to the putative class. Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

 Dated: July 29, 2019                                 RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                               Attorneys for Plaintiff
